DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II and claims 10 – 14 and 21 – 35 in the reply filed on 01/12/2022 is acknowledged.
Claim Objections
Claims 22, 23 and 29 are objected to because of the following informalities:  
In claim 22/I.1, the recitation of “engaging the femur the hook element” should read as “engaging the femur with the hook element”, for clarity.  Appropriate correction is required.
In claim 23/II.1-2, the recitation of “disposing the acetabular component to the end of the handle” should read as “disposing the acetabular component at a location on the handle”, for consistency.  Appropriate correction is required.
In claim 29/I.1, the recitation of “engaging the femur the hook element” should read as “engaging the femur with the hook element”, for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 14, 21 – 26 and 28 – 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10, 21 and 28, the recitations of “acetabulum” and “femur” make the claim unclear and vague, as for not specifying if the acetabulum and femur are of a same or different hip joints, clarification is requested.
For the sake of examination, the preceding limitation is interpreted as referring to acetabulum and femur of the same joint.
Claim 11 recites the limitation "the first end of the handle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 12/I.4, the recitation of “an outer radius of the bend” makes the claim unclear and vague, as for not specifying the structural correlation between the “outer radius” in line 4 and that in claim 12 line 2 and claim 11 line 2, clarification is requested.
For the sake of examination, the “outer radius” in claim 12 line 4 is interpreted as referring to that in claim 12 line 2 and claim 11 line 2.
In claim 14/I.2, the recitation of “a second end” makes the claim unclear and vague, as for not specifying the structural correlation between the “second end” in line 2 and that in claim 14 lines 1 – 2 and claim 10 line 2, clarification is requested.
For the sake of examination, the “second end” in claim 14 line 2 is interpreted as referring to that in claim 14 lines 1 – 2 and claim 10 line 2.
Claim 23 recites the limitation "the end of the handle" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the end of the handle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the end of the handle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the end of the handle" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the end of the handle" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the end of the handle" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 – 12 and 21 – 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botimer (US Pub. 2010/0023016 A1).
Claim 10, Botimer discloses a method of using an orthopedic retractor [abstract, Figs. 1 – 19] comprising: 
coupling an acetabular component to a second end of a handle [wherein component 32 is to be coupled to a portion of 50 or 26, defining a second end of handle, i.e. by 29 Figs.5,  ¶58]; 
disposing the acetabular component within an acetabulum [wherein component 32 to be positioned into acetabulum 60, ¶59, Figs. 15 – 16]; 

coupling a first end of the hook element to the handle [wherein at least a portion of 42, defining a first end, is to be coupled to a portion of handle, i.e. by 46, ¶59]; and 
using the handle to pivot the retractor about the acetabulum to move the femur [¶59].  
Claims 11 – 12, Botimer discloses the limitations of claim 10, as above, and further, Botimer discloses (claim 11) wherein coupling the first end of the hook element to the handle comprises coupling the first end of the hook element to an outer radius of a bend of the handle disposed between the first and second ends of the handle [Fig.2, wherein a portion of hook 42, defining the first end, is coupled to a portion of handle 50, defining an outer radius of a bend and disposed between portions of the handle defining ends]; (claim 12) wherein coupling the first end of the hook element to an outer radius of a bend of the handle disposed between the first and second ends of the handle includes disposing an interfit element at the first end of the hook element within a connection port disposed on an outer radius of the bend [Figs.1 – 3, wherein a portion of hook 42, defining an interfit element, at an end of the hook 42, is configured to be disposed within a connection port of 46 disposed on the outer radius of the bend]. 
Claim 21, Botimer discloses a method of using an orthopedic retractor [abstract, Figs. 1 – 19] comprising: 
disposing an acetabular component at a location on a handle [wherein component 32 is to be disposed at a portion of 50 or 26, defining a location on handle, i.e. by 29 Figs.5,  ¶58];
disposing the acetabular component within an acetabulum [wherein component 32 to be positioned into acetabulum 60, ¶59, Figs. 15 – 16]; 

disposing a first end of the hook element at the handle [wherein at least a portion of 42, defining a first end, is to be disposed at a portion of handle, i.e. by 46, ¶59]; and 
using the handle to pivot the retractor about the acetabulum to move the femur [¶59].  
Claims 22 – 26, Botimer discloses the limitations of claim 21, as above, and further, Botimer discloses (claim 22) wherein engaging the femur with the hook element results in the femur being partially surrounded by a curve of the hook element [wherein at least a portion of curved arm 42, defining a hook element, is to be placed around, to partially surround a femur “F”, Figs. 15 – 16, ¶73]; (claim 23) wherein disposing the acetabular component to the end of the handle comprises coupling the acetabular component to the end of the handle [wherein at least a portion of 34 extending from component 32 to be coupled to a portion by 27 of the handle, defining end/location, Figs. 5, ¶62]; (claim 24) wherein disposing the first end of the hook element at the handle comprises coupling the first end of the hook element to the handle [Fig.2, wherein a portion of hook 42, defining the first end, is coupled to a portion, i.e. by 46, of handle 50, defining an outer radius of a bend and disposed between portions of the handle defining ends]; (claim 25) wherein coupling the first end of the hook element to the handle comprises coupling the first end of the hook element to the handle at a location displaced from the end of the handle [Fig.2, wherein a location by 46 is displaced from an end of the handle]; (claim 26) 
Claim 27, Botimer discloses a method of using an orthopedic retractor [abstract, Figs. 1 – 19] comprising: 
disposing an acetabular component at a location on a handle [wherein component 32 is to be disposed at a portion of 50 or 26, defining a location on handle, i.e. by 29 Figs.5,  ¶58]; 
disposing the acetabular component within an acetabulum [wherein component 32 to be positioned into acetabulum 60, ¶59, Figs. 15 – 16]; and 
using the handle to pivot the retractor about the acetabulum [¶59].  
Claims 28 – 33, Botimer discloses the limitations of claim 27, as above, and further, Botimer discloses (claim 28) engaging a femur with a hook element [wherein at least a portion of curved arm 42, defining a hook element, is to be placed to engage a femur “F”, Figs. 15 – 16, ¶73] having a first end disposed at the handle [wherein at least a portion of 42, defining a first end, is to be disposed at a portion of handle, i.e. by 46, ¶59], wherein using the handle to pivot the retractor about the acetabulum causes the femur to be moved [¶59]; (claim 29) wherein engaging the femur the hook element results in the femur being partially surrounded by a curve of the hook element [wherein at least a portion of curved arm 42, defining a hook element, is to be placed around, to partially surround a femur “F”, Figs. 15 – 16, ¶73]; (claim 30) wherein disposing the first end of the hook element at the handle comprises coupling the first end of the hook element to the handle [Fig.2, wherein a portion of hook 42, defining the first end, is coupled to a portion, i.e. by 46, of handle 50]; (claim 31) wherein coupling the first end of the hook element to the handle comprises coupling the first end of the hook element to the handle at a location displaced from the end of the handle [Fig.2, wherein a location by 46 is displaced from an end of the handle]; (claim 32) wherein coupling the first end of the hook element to the handle comprises coupling the first end of the hook element to an outer radius of a bend of the (claim 33)   (claim 33) wherein disposing the acetabular component at the end of the handle comprises coupling the acetabular component to the end of the handle [wherein at least a portion of 34 extending from component 32 to be coupled to a portion by 27 of the handle, defining end/location, Figs. 5, ¶62].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botimer (US Pub. 2010/0023016 A1).
According to an interpretation:
Claims 14 and 35, Botimer discloses the limitations of claims 10 and 33, as above, and further, Botimer discloses wherein coupling the acetabular component to a second end of a handle includes disposing a connection element [34] extending outward from a ball of the acetabular component [32] into a hole [28] at a second end of the handle [i.e. by 29, Figs.5].
Although, Botimer discloses that the connection between the handle and the acetabular component, comprises a male portion, defining the connection element, extending from the acetabular component to be disposed within a female portion of the handle [Figs.5]. Botimer does not explicitly disclose at least a portion of the handle, defining a male portion, to be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the current application to construct the connection element [34] of Botimer to include an opening similar to opening [28], defining a female portion, and construct portion [27] of the handle to include corresponding male portions instead of the openings [28] to be disposed within the connection element [34], since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Claims 13 – 14 and 34 – 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botimer (US Pub. 2010/0023016 A1) in view of Parry et al. (US Pub. 2005/0149043 A1).
Claims 13 and 34, Botimer discloses the limitations of claims 10 and 33, as above, and further, Botimer discloses wherein coupling the acetabular component to a second end of a handle includes connecting an element [34] at the second end of the handle [at a portion of handle 50, defining the second end] to a first end of a ball of the acetabular component [wherein 34 is connected to a portion, defining a first end, of component 32, being a ball]. 
Botimer does not explicitly disclose wherein such connection between the element and the ball includes disposing an interfit element at the second end of the handle within an opening formed in a first end of a ball of the acetabular component. {01677620.DOC }Serial No. 17/091,023 Response to Restriction Requirement Page 3 of 7  
Parry teaches an analogous method [abstract, Figs. 1 - 9] comprising a step of connecting an element [28] at an end of a handle [10] to an acetabular component [18 and/or 62] including a step of disposing an interfit element at the second end of the handle within an opening formed in a first end of a ball of the acetabular component [¶48 and ¶54, wherein at least a portion of 28 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Botimer and Parry, and construct the element [34] and component [32] of Botimer to have a releasable connection in view of Parry, in such a way, element [34] to include interfit element [an extension similar to 28 of Parry] to be disposed in an opening [an opening similar to 46 of Parry] of the component [32]. One would have been motivated to do so in order to provide the retractor of Botimer with the capability of engaging acetabular components of different sizes [Parry, ¶35].
According to an interpretation:
Claims 14 and 35, Botimer discloses the limitations of claims 10 and 33, as above, and further, Botimer discloses wherein coupling the acetabular component to a second end of a handle includes disposing a connection element [34] extending outward from a ball of the acetabular component [32] into a hole [28] at a second end of the handle [i.e. by 29, Figs.5].
Botimer does not explicitly disclose wherein such coupling includes disposing a second end of the handle within a connection element extending outward from a ball of the acetabular component.
Parry teaches an analogous method [abstract, Figs. 1 - 9] comprising a step of coupling an end of a handle [10] to an acetabular component [18 and/or 62] including a step of disposing a second end [28] of the handle within a connection element [48, Figs. 4] extending outward from a ball of the acetabular component [¶48 and ¶54, wherein at least a portion of 28 is to be inserted into an opening 46 formed in a connection element 48 extending outward of a ball of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Botimer and Parry, and construct the element [34] defining an end of the handle and component [32] of Botimer to have a releasable connection in view of Parry, in such a way, element [34] to be disposed in an opening [an opening similar to 46 of Parry] defined in a connection element [similar to extension 48 of Parry] of the component [32]. One would have been motivated to do so in order to provide the retractor of Botimer with the capability of engaging acetabular components of different sizes [Parry, ¶35].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775